Citation Nr: 1607230	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  08-09 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for a status-post basal skull fracture.

2.  Whether new and material evidence has been received in order to reopen a claim for service connection for a left eye pterygium.

3.  Whether new and material evidence has been received in order to reopen a claim for service connection for hypertension.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

7.  Entitlement to service connection for a heart disorder, to include due to herbicide exposure.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to March 1971, to include service in the Republic of Vietnam from February 1970 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and April 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that additional evidence, to include private treatment records dated through December 2014, has been added to the record since the issuance of the May 2014 supplemental statement of the case (SSOC).  The Veteran's representative waived initial agency of original jurisdiction (AOJ) consideration of this evidence in a December 2015 Informal Hearing Presentation.  See 38 C.F.R. § 20.1304(c) (2015).  The Board may therefore properly consider such evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

The Board's decisions as to the requests to reopen claims for service connection for a left eye pterygium and hypertension are detailed below.  The remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  In a December 2015 Informal Hearing Presentation, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection a left eye pterygium.

2.   In a final decision dated in June 2002 and issued in October 2002, the RO denied service connection for hypertension.

3.  Evidence added to the record since the final October 2002 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the request to reopen a claim of entitlement to service connection for a left eye pterygium have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  The October 2002 decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2015)]. 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.               § 20.204. 

In a December 2015 Informal Hearing Presentation, the Veteran's representative withdrew from appeal the request to reopen a claim for service connection for a left eye pterygium.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it must be dismissed.

II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.
  
In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra, the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103(a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms. Under the Federal Circuit's precedents and the revision made by Public Law 112-154, 38 U.S.C. 
§ 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim.  

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As relevant to the Veteran's application to reopen the previously denied claim of entitlement to service connection for hypertension, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2006 letter, sent prior to the initial unfavorable decision issued in April 2007, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

To the extent that the October 2006 letter did not provide the definition of new and material evidence, the Board finds no prejudice to the Veteran in proceeding with a decision at this time.  In this regard, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Moreover, the Board finds that, based on the notice that was provided to the Veteran during the course of his appeal, a reasonable person could have been expected to understand the basis of the prior final denial and what was needed to support his application to reopen his claim.  Specifically, the May 2014 supplemental statement of the case informed the Veteran of the definitions of new and material evidence.   Therefore, the Board finds that, to the extent the October 2006 letter was deficient with regard to the definition of new and material evidence, such did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.

The Board further notes that the October 2006 letter did not inform the Veteran why his claim for hypertension was previously denied.   However, the Veteran has not asserted that any prejudice resulted from this omission.  Shinseki v. Sanders, 556 U.S. 396, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  Further, in a claim to reopen, VA is not required to provide notice of the information and evidence required to substantiate the specific elements that were found insufficient in the previous denial of the claim, it is required to "to explain what 'new and material evidence" means," which was accomplished in the May 2014 supplemental statement of the case.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); see also VAOPGCPREC 6-2014.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA, private and Indian Health Service treatment records have been obtained and considered.  Furthermore, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Board notes that the Veteran has not been provided with a VA examination in connection with his claim pertaining to hypertension; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R.               § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim for service connection for hypertension is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

III.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as cardiovascular renal disease, to include hypertension, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.   38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran previously claimed entitlement to service connection for hypertension in October 2001.  Of record at the time of the June 2002 rating decision were the Veteran's service treatment records, private treatment records dated from 1985 to 1988, VA treatment records dated through February 2000, and a March 2001 VA neurology examination.  The RO observed that the Veteran's service treatment records failed to show that hypertension was diagnosed or treated during service.  Similarly, his private treatment records also failed to show a diagnosis of hypertension, to include within a year of his service discharge.  The RO further noted that a February 2000 VA treatment note showed a blood pressure reading of 163/102 and the March 2001 VA examination showed a reading of 138/92.  Based on such evidence, the RO denied service connection for hypertension as such neither occurred in nor was caused by service.  Specifically, while the Veteran had an elevated blood pressure reading in February 2000, 29 years after separation in service, such was too remote from service to be related to service.  Consequently, the RO found that service connection was not warranted for hypertension as such was not diagnosed or treated during service, or within one year from separation from service.   

In October 2002, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for hypertension was received until August 2006, when VA received his application to reopen such claim.  Therefore, the October 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [2015].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for hypertension was received prior to the expiration of the appeal period stemming from the October 2002 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the October 2002 decision consists of VA treatment records dated through April 2014, Indian Health Clinic records dated through June 2008, and various private treatment records.  Such records reflect the continued monitoring and treatment of the Veteran's hypertension, but do not reflect an etiological opinion.  

Additionally, while the Veteran has submitted statements regarding the onset and severity associated with his claimed hypertension during the course of the appeal, such are duplicative of his contentions that were previously of record at the time of the October 2002 rating decision.  Specifically, he simply continues to contend that his condition is the result of service.

Therefore, the Board finds that the evidence received since the October 2002 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for hypertension.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.


ORDER

The appeal as to the request to reopen a claim for service connection for a left eye pterygium is dismissed.

New and material evidence not having been received, the claim for service connection for hypertension is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

Relevant to the Veteran's claim for increased ratings for his status-post basal skull fracture, the Court has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

Specifically, with regard to his status-post basal skull fracture, the Veteran alleged that his symptoms had worsened since his last VA examination in March 2001.  Private treatment records suggest that the Veteran suffered a stroke in August 2014 and an August 2014 private ultrasound extracranial arterial duplex revealed 50 to 69 percent stenosis of the left internal carotid artery.  In light of these allegations of worsening symptoms and the clinical evidence suggesting that the Veteran has recently suffered a stroke, the Board finds that a remand is required in order to determine the Veteran's current level of impairment with regard to his service-connected status-post basal skull fracture.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination to determine the nature and etiology of the Veteran's claimed hearing loss, tinnitus, skin disorder, and heart disorder is necessary to decide the claims.

The Veteran generally contends that he suffers from bilateral hearing loss and tinnitus as a result of noise exposure during service.  The Form DD-214 lists the Veteran's military occupational specialty as field artillery repairman.  Service treatment records are negative for complaints, treatments, or diagnoses related to bilateral hearing loss and tinnitus; however, it does not appear that audiological testing was performed in connection with the Veteran's March 1971 service discharge examination.  Post-service treatment record document that the Veteran had been prescribed hearing aids but specific audiogram results are not of record.  Given that the Veteran's reported in-service noise exposure is consistent with his military occupational specialty, the Board finds the Veteran's report of in-service acoustic trauma to be credible.  In turn, the Veteran's in-service noise exposure is acknowledged.  The Veteran has generally reported ongoing hearing loss and tinnitus since such noise exposure.  The Veteran has not yet been afforded a VA examination to determine the etiology of his claimed hearing loss and tinnitus.  Therefore, on remand, such an examination with an opinion should be obtained.

With regard to the Veteran's claimed skin disorder, he has alleged suffering from such a disability as a result of his service, to include his exposure to herbicides.  Service treatment records reflect complaints of a papular rash in the popliteal region in the left leg and an impression of questionable impetigo.  Post-service treatment records reflect an assessment of psoriasis in February 2010 and March 2011.  The Veteran has not yet been afforded a VA examination to determine the etiology of his claimed skin disorder.  Therefore, on remand, such an examination with an opinion should be obtained.

With regard to the Veteran's claimed heart disorder, he has alleged that such disability is related to his service, to include his exposure to herbicides.  In the alterative, he has alleged that such disability is related to his diabetes mellitus, which is not currently service-connected and for which there is currently no pending claim.  Service treatment records are negative for complaints, treatments, or diagnoses related to a heart disorder.  A May 2012 private echocardiogram revealed normal systolic function of the left ventricle and mild tricuspid insufficiency while an April 2012 private chest X-ray revealed no radiographic evidence of acute cardiopulmonary disease.  However, a December 2014 record reflects a prior surgical history of left carotid artery stenosis repair in August 2014.  The Veteran has not yet been afforded a VA examination to determine the etiology of his claimed heart disorder.  Therefore, on remand, such an examination with an opinion should be obtained.

In regard to the Board's ordered VA examinations for the Veteran's claimed hearing loss, tinnitus, skin disorder, and heart disorder, the Board is cognizant that he has suffered a stroke and may be unable to attend such examinations and, if that is the case, the examiners should be requested to render etiological opinions based on the evidence of record, to the extent possible. 

Finally, on remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disabilities.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from the Gallup VA Community Based Outpatient Clinic and/or Phoenix and Prescott VA Medical Center dated from April 2012 to the present, should be obtained.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected status-post basal skull fracture.  The electronic record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should discuss whether the Veteran has brain hernia.  If there is no brain hernia, the examiner should additionally address the size of the area involved, particularly whether such is larger than a 50-cent piece, intermediate, or smaller than a 25-cent piece.  The examiner should additionally discuss whether there are any intracranial complications, and if so, evaluate those complications as appropriate.

All opinions expressed should be accompanied by supporting rationale.

3.  After obtaining any outstanding records, schedule the Veteran for a VA audiological evaluation to determine the nature and etiology of any currently manifested bilateral hearing loss and tinnitus.  The electronic record, including a copy of this Remand, must be made available to the examiner for review.  Any indicated evaluations, studies, and tests should be conducted.  If the Veteran does not attend the examination, the examiner is requested to render an etiological opinion based on the evidence of record, to the extent possible.

After examining the Veteran, the examiner should respond to the following:

(A) Identify whether the Veteran currently has bilateral hearing loss and/or tinnitus, or has had such a diagnosis at any time during the pendency of his August 2005 claim. 

The audiological examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests to determine whether the Veteran has impaired hearing pursuant to 38 C.F.R. § 3.385. 

(B) With respect to any diagnosed bilateral hearing and tinnitus, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current hearing loss and/or tinnitus are related to acoustic trauma during active duty service, specifically exposure to artillery noise. 

(C) The examiner should also offer an opinion as to whether the Veteran had bilateral hearing loss and/or tinnitus within one year of his March 1971 service discharge (i.e., by March 1972) and if so, describe the manifestations.

In offering such opinion, the examiner should consider the Veteran's statements regarding the incurrence of his bilateral hearing loss and tinnitus.  The examiner must provide a complete rationale for all opinions and conclusions reached.

4.  The Veteran should be afforded an appropriate VA examination to determine the etiology of his claimed skin disorder.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  If the Veteran does not attend the examination, the examiner is requested to render an etiological opinion based on the evidence of record, to the extent possible.

Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(A) Identify whether the Veteran currently has a skin disorder, to include psoriasis, or has had such a diagnosis at any time during the pendency of his August 2006 claim.   

(B) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disorder had its onset during any period of service, or is otherwise related to such periods of service, to include his presumed exposure to herbicides and/or his in-service complaints of a papular rash in the popliteal region in the left leg and an impression of questionable impetigo.

In offering such opinion, the examiner should consider the Veteran's statements regarding the incurrence of his disabilities.  The examiner must provide a complete rationale for all opinions and conclusions reached.

5.  The Veteran should be afforded an appropriate VA examination to determine the etiology of his claimed heart disorder.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  If the Veteran does not attend the examination, the examiner is requested to render an etiological opinion based on the evidence of record, to the extent possible.

Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(A) Identify whether the Veteran currently has a heart disorder, or has had such a diagnosis at any time during the pendency of his August 2006 claim.  The examiner should specifically indicate whether the Veteran suffers from ischemic heart disease.

(B) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disorder had its onset during any period of service, or is otherwise related to such periods of service, to include his presumed exposure to herbicides.

In offering such opinion, the examiner should consider the Veteran's statements regarding the incurrence of his disabilities.  The examiner must provide a complete rationale for all opinions and conclusions reached.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


